201 F.2d 56
CONSOLOv.UNITED STATES.
No. 11621.
United States Court of Appeals Sixth Circuit.
December 18, 1952.

Joel Krupman, Cleveland, Ohio, for appellant.
John J. Kane, Jr., and J. W. Kulka, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal, from a judgment of conviction entered upon the verdict of a jury and from a sentence of five years' imprisonment imposed by the United States District Judge, has been heard and considered on the record and on the oral arguments and briefs of opposing attorneys;


2
And it appearing that there is substantial evidence to support the charge that appellant caused to be transported in interstate commerce a stolen motor vehicle, knowing that the same had been stolen, that the case was submitted to the jury on a correct charge and that no error of law was committed in the trial of the case;


3
The judgment of conviction and sentence is in consequence affirmed.